DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of:
A)    CDR1 with SEQ ID NO: 2595;
B)    CDR2 with SEQ ID NO: 2611;
C)    CDR3 with SEQ ID NO: 2627; and
D)    Polypeptide with SEQ ID NO: 2579.
in the reply filed on April 12, 2021 is acknowledged.
	In the absence of prior art for the elected sequences, an extended search was completed for all preferred NANOBODIES.RTM. comprising combinations of all recited CDR and framework sequences listed in the instant claims 81 and 82, corresponding to the first “ID” column of Table B-1.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 and 11/17/2020 have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 77 is objected to because of the following informalities:  “bind” in line 4 should be “binds”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 78 states that the escape mutant is specific for antigenic site II, but paragraph [0102] of the instant published disclosure (USPgPub 2020/0123233) states that the instant multivalent polypeptide is directed against antigenic site II, creating confusion. In the interest of compact prosecution, the claim is interpreted as it is instantly described in paragraph [0102]. However, a clarifying amendment is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 77-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The instant claims are drawn to a method of neutralizing different genotypes, subtypes, and strains of RSV by inhalation administration of a multivalent polypeptide comprising three single variable domains that bind to RSV F specific for antigenic site II.  The single variable domains comprise CDR1 (elected SEQ ID NO: 2595), CDR2 (elected SEQ ID NO: 2611), CDR3 (elected SEQ ID NO: 2627), with a humanized framework, comprised by SEQ ID NO: 2579.  The claims also encompass a nucleic acid encoding the multivalent polypeptide expressed in a host cell.
The specification discusses that generally, one or more amino acid residues may have been replaced, deleted, and/or added in one or more of the framework regions and/or in one or more of the CDRs, compared to the Nanobodies of the invention. In the instant case, the only factor present in the claims is a polypeptide comprising one or more at least one amino acid that specifically binds a viral envelope; wherein the amino acid sequence is at least 80% amino acid identity with SEQ ID NOs: 2595, 2611, 2627, 2579; or amino acid sequences that have 1-3 amino acid differences with the instant elected SEQ ID NOs: 2595, 2611, 2627, and 2579. There is no written description of polypeptides comprising one or more of the elected sequences, or 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. However, in this case, the specification fails to disclose the identity, structure, or other distinguishing feature of polypeptides that bind any antigenic region II of RSV F in claims 77, 78, 80, 83-85, and 87-91. 
Instant claims 79, 81, 82, and 86 require SEQ ID NOs: 2595, 2611, 2627, encompassed within 2579 or amino acid sequences that have 1-3 amino acid differences or comprise at least 80% sequence identity with the instant elected SEQ ID NOs: 2595, 2611, 2627, and 2579. There is no written description of polypeptides comprising one or more of the elected sequences that have 1-3 amino acid differences or comprise at least 80% sequence identity, that would neutralize RSV F upon binding to antigenic site II. 
The instant disclosure does not describe the genus of antibodies claimed. The Court has indicated in Amgen Inc. vs Sanofi (2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).
The specification does not provide adequate written description of the claimed invention. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the 
The Board in Ex Parte Kubin further stated on page 16 that:
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, 323 F.3d at 969 stated that:
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.

The ability to screen for more antibodies does not satisfy the written description requirement. It might be probative in an enablement rejection but it does not satisfy the written description requirement.
There is insufficient guidance and direction in the instant specification as to make and use a polypeptide that possesses no specific target and/ or binds to any virus envelope or any antigenic determinant, epitope, part or domain of an RSV F protein that comprises an amino acid sequence at least 80% identical to the elected sequences or possess less than 3 residues that differ from the elected sequences, SEQ ID NOs: 2595 (CDR1), 2611 (CDR2), 2627 (CDR3), 2579  (entire FR/CDR construct). The specification does not provide sufficient guidance as to which of the amino acids may be changed while CDR structural or functional activity and specificity is retained. The specification does not provide guidance as to which amino acids are important for stability and affinity to RSV F to achieve neutralization.


As taught in Greenspan et al (Nature Biotechnology 1.7:936-937 (1999), cited in the IDS) defining epitopes is not as easy as it seems (page 937). Epitopes have been defined in terms of the spacial organization of residues that make contact with a ligand and the structural characterization of the molecular interface for the binding of the molecules to define the epitope boundaries (page 937 middle of page). The epitope defined in this manner will likely include residues that contact the ligand but are energetically neutral or even destabilizing to binding, fin addition, a priori it will not include any residue that makes no contact with a ligand but whose substitution may profoundly affect ligand recognition through influence on the stability of the free form of the macromolecule, or participation in long-range allosteric effects’''. “Even when the residues making contacts with ligands are known with certainty, say from the crystal structure of the complex, the question remains with regard to the energetic involvement, of each residue (page 936 right column, first paragraph). Therefore, “amino acids should be recognized to have multiple ways of contributing to a noncovalent interaction” (page 937, middle of page). As evidenced by Greenspan et al a number of factors not primarily related to the contours of the contacts of the molecules contribute to the free energy change, sometimes profoundly. In the instant ease, there is no guidance for which structural elements are obsolete in the variants that possess 20% variability in each of the CDR sequences, or which 1, 2, or 3 residue(s) may differ from the instant sequences claimed for required binding that would neutralize any RSV virus through binding to the F protein and more particularly, antigenic site II.

Because of their increased potency compared with the polyclonal product, several monoclonal antibodies (MAbs) to RSV have been developed and investigated. MEDI-493 {Palivizumab} and RSHZ19 (SB 209783) are humanized IgGlx MAbs directed to distinct neutralizing epitopes on the F glycoprotein of RSV [7,12], Both of these antibodies have been analyzed for their effectiveness in in vitro neutralization assays and in animal models o: RSV prophylaxis, in pivotal clinical trials for both antibodies, MEDI-493 significantly reduced hospitalization for RSV-induced disease [13], while in a separate study, efficacy was not demonstrated for RSHZ19 (D. Burch, personal communication)’.

Mousa et al. (PNAS. 2016; 113 (44): E6849-E6858) discuss the complexity of RSV F antigenic site II and antibodies specific to it that may be nonneutralizing, see the abstract, “Epitope Binding Reveals the Complexity of Sire II”, Table 1, Figures 1-2, and the Discussion.
Therefore, antibody specificity to epitopes does not ensure RSV efficacy in vivo.
For the reasons discussed above, it is determined that the claims lack written description for the scope of the instant nucleic acids encoding the polypeptides claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 77, 78, 80, 83-85, and 87-91 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson (US 5,824,307).

Johnson anticipates a method of neutralizing RSV by inhalation administration of a multivalent polypeptide (antibody 1129) that binds to antigenic site A (II) of the RSV F protein, see column 4, lines 5-61 and Example 7 bridging columns 10-11, anticipating instant claims 77, 78, 90, and 91. Antibody 1129 of Johnson is humanized, see Figure 10, anticipating instant claims 80 and 83, and comprises at least three immunoglobulin single variable domains, see column 3, lines 15-59 and Example 7 bridging columns 10-11, anticipating instant claims 84 and 85. In line 57of column 10 thru Example 9, Johnson describes expressing the antibody from nucleic acids in host cells, anticipating instant claims 88 and 89. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 77-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 13, and 16 of U.S. Patent No. 9,193,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the multivalent polypeptide of ‘780 comprises the same sequences SEQ ID NOs: 2595 (CDR1), 2611 (CDR2), 2627 (CDR3) that bind to RSV F and neutralize the virus and is delivered by aerosol. 
s 87-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 13, and 16  of U.S. Patent No. 9,193,780 in view of Johnson (US 5,824,307). 
See the claims of ‘780 above. The claims do not encompass a nucleic acid sequence encoding the multivalent polypeptide and expression in host cells.
Johnson does, see line 57of column 10 thru Example 9.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have expressed the multivalent polypeptide of ‘780 from a nucleic acid in a host cell with a reasonable expectation of success since this is a conventional means of making multivalent polypeptides, as evidenced by Johnson. 
Claims 77-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,834,595. Although the claims at issue are not identical, they are not patentably distinct from each other because the multivalent polypeptide of ‘595 comprises the same sequences SEQ ID NOs: 2595 (CDR1), 2611 (CDR2), 2627 (CDR3) that bind to RSV F and neutralize the virus and is delivered by aerosol. 
Claims 87-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 13, and 16  of U.S. Patent No. 9,834,595 in view of Johnson (US 5,824,307). 
See the claims of ‘595 above. The claims do not encompass a nucleic acid sequence encoding the multivalent polypeptide and expression in host cells.
Johnson does, see line 57of column 10 thru Example 9.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have expressed the multivalent polypeptide of ‘595 from a nucleic acid in . 
Claims 77 and 87-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 19 of U.S. Patent No. 10,550,174. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘174 claims a nucleic acid sequence encoding the multivalent polypeptide comprising the same sequences SEQ ID NOs: 2595 (CDR1), 2611 (CDR2), 2627 (CDR3) that bind to RSV F and expression in host cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Shanon A. Foley/Primary Examiner, Art Unit 1648